    Case 1:19-cv-00007-CBA-VMS Document 194 Filed 02/12/21 Page 1 of 1 PageID #: 11486

                                                                                                    OSEN LLC
                                                                                                ATTORNEYS AT LAW
                                                                                                     WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                   1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                    T.212.354.0111



                                                      February 12, 2021

        VIA ECF AND FEDEX

        Douglas C. Palmer
        Clerk of Court
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

        Re:       Bartlett, et al. v. Société Générale de Banque au Liban SAL, 19-cv-007 (CBA)(VMS)

        Dear Mr. Palmer,

                We represent Plaintiffs in the above-referenced matter. Enclosed for service via FedEx
        International pursuant to Rule 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure please find
        one (1) copy of the Amended Complaint filed in the above-referenced matter, along with one (1)
        copy of a summons, for service upon:

                  Georges Zard Abou Jaoude and Muhammad Hamdoun
                  Lebanese Canadian Bank
                  Minaa El Hosn
                  Saint Charles City Center
                  Beirut, 1107-2110 Lebanon

              Also enclosed are a FedEx padded envelope and a FedEx international air waybill for
        Defendant Lebanese Canadian Bank.

                Please do not hesitate to contact me with any questions. Thank you for your courtesies in
        this regard.


                                                      Sincerely,


                                                      /s/ Aaron Schlanger


        Enclosures
